                                                                        ORDER: Motion GRANTED,
                                                                        response by November 30, 2020.


                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

UNITED STATES OF AMERICA                      )
                                              )      No. 3:18-cr-000277
       v.                                     )
                                              )      Judge Campbell
JAMIE ALLEN STIRES                            )

    UNITED STATES’ MOTION FOR EXTENSION OF TIME TO RESPOND TO
   DEFENDANT’S MOTION TO MODIFY AND REDUCE TERM OF SUPERVISED
                            RELEASE

       The United States of America, by and through Donald Q. Cochran, United States

Attorney for the Middle District of Tennessee, and Assistant United States Attorney Monica R.

Morrison, hereby moves this Court for an additional thirty days to respond to defendant’s Motion

to Modify and Reduce Defendant’s Supervised Release Term. (DE 4, Motion). The Court

ordered the United States to confer with defendant’s Probation Officer and file a response to the

Motion by October 30, 2020. The United States is unable to confer with the Defendant prior to

the filing of this motion as the Defendant is pro se, and the United States does not have a

telephone number for the Defendant. The United States does not seek this extension for the

purposes of delay, but instead to ensure the United States appropriately addresses the issues

raised by the Defendant in his motion.




                                                     Respectfully submitted,
                                                     DONALD Q. COCHRAN
                                                     United States Attorney

                                                     s/ Monica R. Morrison
                                                     Monica R. Morrison
                                                     Assistant United States Attorney



     Case 3:18-cr-00277 Document 13 Filed 10/26/20 Page 1 of 1 PageID #: 70
